DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2021 has been entered.
 
Response to Amendment
Applicant’s amendment to the claims, filed on January 5, 2021, is acknowledged. Amendment is entered.
	
Response to Arguments/Remarks
Applicant's response filed on January 5, 2021 is acknowledged and is answered as follows. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 39 recites the limitation "a dielectric material".  Claim 39 depends from claim 32. Claim 32 also recites "a dielectric material". It is unclear if claim 39 was intended to refer back to a dielectric material in claim 32 or if claim 39 was intended to set forth an additional dielectric material.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 24 - 27 and 29 - 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhao et al. (USPN 9,653,583 B1), hereinafter as Zhao.

Regarding claim 24, figs. 2A - 2R of Zhao discloses a method of manufacturing a semiconductor device, comprising:
forming a semiconductor fin (106) on a substrate (102), wherein the semiconductor fin protrudes from a top surface (105) of the substrate (as seen in fig. 2A):

forming gate spacers (114) on opposite sides of the dummy gate (as seen in fig. 2E);
removing the dummy gate to form a gate trench (122) between the gate spacers, such that the gate trench exposes the portion of the semiconductor fin (as seen in fig. 2I);
etching a recess (124) in the portion of the semiconductor fin (as seen in fig. 2J); and
forming a dielectric plug (col. 8, ll. 9 - 22: line + silicon dioxide; 123) in the recess, wherein a bottommost surface of the dielectric plug (bottommost surface of 123 in bottommost surface of 124) is lower than the top surface of the substrate (as seen in fig. 2L).

Regarding claim 25, Zhao discloses the method of claim 24, Zhao discloses wherein forming the dielectric plug comprises filling the recess with a dielectric stack layer (col. 8, ll. 9 - 22: liner + silicon dioxide).

Regarding claim 26, Zhao discloses the method of claim 25, Zhao discloses wherein filling the recess with the dielectric stack layer comprises:
depositing a first dielectric layer in the recess (col. 8, ll. 9 - 22: liner); and
depositing a second dielectric layer (col. 8, ll. 9 - 22: silicon dioxide) over the first dielectric layer in the recess, wherein the second dielectric layer has a material different from that of the first dielectric layer (col. 8, ll. 20 - 22).

Regarding claim 27, Zhao discloses the method of claim 25, Zhao discloses further comprising:
performing a planarization process to remove a portion of the dielectric stack layer out of the gate trench (col. 8, ll. 23 - 34; as seen in fig. 2M).

Regarding claim 29, Zhao discloses the method of claim 24, Zhao discloses further comprising:
forming an isolation structure (108) surrounding the semiconductor fin prior to forming the dummy gate (as seen in fig. 2B), wherein forming the dielectric plug is performed such that the dielectric plug is in contact with a top surface of the isolation structure (123 is in contact with top surface of 108; as seen in fig. 2L).

Regarding claim 30, Zhao discloses the method of claim 24, Zhao discloses further comprising:
forming an isolation structure (108) surrounding the semiconductor fin prior to forming the dummy gate (as seen in fig. 2B), wherein forming the dielectric plug is performed such that the dielectric plug is in contact with a sidewall of the isolation structure (123 is in contact with vertical side surface of 108; as seen in fig. 2L).

Regarding claim 31, Zhao discloses the method of claim 24, Zhao discloses further comprising:
forming an isolation structure (108) surrounding the semiconductor fin prior to forming the dummy gate (as seen in fig. 2B), wherein forming the dielectric plug is performed such that the bottommost surface of the dielectric plug is lower than a bottom bottommost surface of the isolation structure (bottommost surface of 108 is above bottommost surface of 123; as seen in fig. 2L).

Claims 32 - 37 and 39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeon et al. (USP App. Pub. No. US 2017/0110456 A1), hereinafter as Jeon.

Regarding claim 32, figs. 1 - 22 and 31 of Jeon discloses a method of manufacturing a semiconductor device, comprising:
forming a first dummy gate (112a) over a first portion of a semiconductor fin (112a overlapping a portion of F1);
depositing an epitaxy feature (123) over a second portion of the semiconductor fin (123 overlapping a portion of F1), etching a recess (141b) in a third portion of the semiconductor fin (where 112b overlaps F1) after depositing the epitaxy feature (as seen in fig. 13), wherein the second portion (2nd of 4th 123 from left side of fig. 13) is between the first (left section of fig. 13) and third portions (middle section of fig. 13) of the semiconductor fin (as seen in fig. 13); and
forming a dielectric plug in the recess (as seen in fig. 31), wherein the recess is free of a conductive material, wherein forming the dielectric plug comprises:
depositing a first dielectric layer (173) in the recess:
depositing a second dielectric layer (174) over the first dielectric layer; and
depositing a dielectric material (175) in the recess after depositing the first dielectric layer,
wherein each of the first dielectric layer, the second dielectric layer, and the dielectric material has at least a portion lower than a bottom of the epitaxy feature (bottommost surface of 175 is lower than bottommost surface of 123 as seen in fig. 31).

Regarding claim 33, Jeon discloses the method of claim 32, Jeon discloses further comprises:
replacing the first dummy gate with a metal gate (155a; as seen in figs. 16 - 18) after forming the dielectric plug (as seen in fig. 16, 143 is the dielectric plug equivalent to the multi-layered dielectric plug of fig. 31; ¶¶ 120 and 158 - 162).

Regarding claim 34, Jeon discloses the method of claim 33, Jeon discloses further comprising:
performing a planarization process (¶ 120) to the dielectric plug prior to replacing the first dummy gate with the metal gate (as seen in figs. 15 and 16).

Regarding claim 35, Jeon discloses the method of claim 32, Jeon discloses further comprises:
forming a second dummy gate (112b) over the third portion of the semiconductor fin (as seen in fig. 3) prior to depositing the epitaxy feature (as seen in fig. 6); and
removing the second dummy gate prior to etching the recess in the third portion of the semiconductor fin (as seen in fig. 13).

Regarding claim 36, Jeon discloses the method of claim 35, Jeon discloses wherein removing the second dummy gate comprises:
forming a patterned mask (137a) covering the first dummy gate and exposing the second dummy gate (as seen in figs. 11 - 13); and
etching the second dummy gate through the patterned mask (as seen in fig. 13).

Regarding claim 37, Jeon discloses the method of claim 32, Jeon discloses further comprises:
recessing the second portion of the semiconductor fin prior to depositing the epitaxy feature (as seen between fig. 3 and fig. 5).

Regarding claim 39, Jeon discloses the method of claim 32, Jeon discloses wherein forming the dielectric plug in the recess is performed such that the recess is completely filled with a dielectric material (as seen in fig. 31).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 19 - 22 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, and in view of KIM et al. (USP App. Pub. No. US 2016/0380052 A1), hereinafter as Kim.

Regarding claim 19, figs. 1 - 22 and 31 of Jeon discloses a method of manufacturing a semiconductor device, comprising:
forming a dummy gate (112b) over a first portion of a semiconductor fin (112b overlapping a portion of F1);
depositing first (123 on left side of 112b) and second epitaxy features (123 on right side of 112b) over second and third portions of the semiconductor fin respectively (123 overlapping a portion of F1 on left side of 112b; 123 overlapping a portion of F1 on right side of 112b), wherein the first portion is between the second and third portions of the semiconductor fin (as seen in figs. 6 and 7), and the first epitaxy feature has a top (top horizontal surface of 123), a bottom (bottom horizontal surface of 123 coplanar with F1), a first side (right slanted sides of 123 as seen in fig. 6), and a second side (left slanted sides of 123 as seen in fig. 6), the first side of the first epitaxy feature has angled upper and lower facets (as seen in fig. 6), and the angled upper and lower facets of the first side of the first epitaxy feature meet at a location (as seen in fig. 6);
etching the dummy gate and a first part of the first portion of the semiconductor fin (a portion of F1 where 141b points to, as seen in fig. 13) to form a recess (141b) in the semiconductor fin (as seen in fig. 13); and
forming a dielectric plug (143) in the recess.
But Jeon does not expressly disclose the following limitations whereas ¶¶ 128 and 129, and fig. 27 of Kim discloses it is known in the art to provide:
wherein the dielectric plug (175, 177, and/or 178; different variations of dielectric plug as seen in figs. 21 - 24) comprises a waist (any height at which 141b is narrower than lower height at which 141b is wider) in between the first epitaxy feature (123 on left side of 141b) and the second epitaxy feature (123 on right side of 141b) and lower than the location where the angled upper and lower facets of the first side of the first epitaxy feature meet (as seen in figs. 9 and 27, 123 angled upper and lower facets where they meet is within the level of 115a/138a), and a
width of the waist is less than a width of a first portion of the dielectric plug below the waist (any height at which 141b is narrower than lower height at which 141b is wider for which the dielectric plug is in 141b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the shape of the recess 141b of Jeon with the trapezoidal shaped recess of Kim, in order to provide various shapes of the recess (¶¶ 128 and 129 of Kim) with improved device isolation characteristics (¶ 7 of Kim).
	
Regarding claim 20, Jeon and Kim disclose the method of claim 19, Jeon discloses further comprising:
forming gate spacers (115b) on opposite sides of the dummy gate, wherein forming the dielectric plug is performed such that the dielectric plug has a second portion between the gate spacers (upper portion of 143 is leveled with 115b as seen in fig. 16).

Regarding claim 21, Jeon and Kim disclose the method of claim 19, Kim discloses wherein the width of the waist is less than a shortest distance between the first epitaxy feature and the second epitaxy feature (as seen in fig. 27 of Kim, some narrow portions of 141b are not as wide as the spacing of 123 on each side of 141b), and the width of the first portion of the dielectric plug is greater than the shortest distance between the first epitaxy feature and the second epitaxy feature (as seen in fig. 27 of Kim, where the bottom most portion of 141b is overlapping a small portion of 123 on each side of 141b).

Regarding claim 22, Jeon and Kim disclose the method of claim 19, Jeon and Kim disclose wherein forming the dielectric plug is performed such that a bottom of the dielectric plug is lower than a bottom of the first and second epitaxy features (bottommost surface of 141b is lower than the bottommost surface of 123, as seen in fig. 16 of Jeon; bottommost surface of 141b is lower than the bottommost surface of 123, as seen in fig. 27 of Kim).

Regarding claim 40, Jeon and Kim disclose the method of claim 19, Kim discloses wherein forming the dielectric plug is performed such that the waist of the dielectric plug is laterally aligned with the lower facet of the first side of the first epitaxy feature (as seen in fig. 27, dielectric material, whether it be 175, 177, and/or 178 placed in 141a and/or 141b is laterally spaced and aligned with 123).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jeon and Kim as applied to claim 19 above, and further in view of Zhao.

Regarding claim 23, Jeon and Kim disclose the method of claim 19, but Jeon and Kim do not expressly disclose the following limitations whereas Zhao discloses wherein forming the dielectric plug comprises:
depositing a first dielectric layer (col. 8, ll. 9 - 22: liner) in the recess; and
depositing a second dielectric layer (col. 8, ll. 9 - 22: silicon dioxide) over the first dielectric layer in the recess, wherein the second dielectric layer has a material different from that of the first dielectric layer (col. 8, ll. 20 - 22), and a first portion of the second dielectric layer adjacent to the waist has a thickness (thickness of 123 in horizontal direction of Zhao in Kim's upper portion of the recess 141b) less than that of a second portion of the second dielectric layer adjacent to a bottom of the dielectric plug (thickness of 123 in horizontal direction of Zhao in Kim's lower portion of the recess 141b).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Jeon and Kim with the liner of Zhao, in order to provide a desired conformal deposited liner layer in the recess (col. 8, ll. 9 - 22 of Zhao).
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hoang-Quan Ho whose telephone number is (571)272-8711.  The examiner can normally be reached on Monday - Friday, 10 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


Hoang-Quan Ho
Primary Patent Examiner
Art Unit 2818



/Hoang-Quan Ho/Primary Examiner, Art Unit 2818